Citation Nr: 1743291	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine (lower back disability), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for cervical spondylosis and degenerative disc disease C5-6 and C6-7 (neck disability), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee condition, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness and/or service-connected rhinitis. 

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain and numbness, bilateral hands, to include as due to an undiagnosed illness.

ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active duty for training in service (ACDUTRA) from October 1989 to April 1990.  He served on active duty from January 1991 to May 1991 and February 2003 to May 2004, including service in Southwest Asia.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Regional Office (RO) in Jackson, Mississippi.  

In July 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

In August 2016, the case was remanded for additional development.  

Previously before the Board was the issue of entitlement to service connection for a rash on the neck.  While on remand, this issue was granted in a February 2017 rating decision.  The Board finds that this grant of service connection constitutes a full award of benefits sought on appeal; therefore, this issue is resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Neck and Back

The Veteran seeks service connection for a neck disability and lower back disability and has advanced several theories of entitlement.  At the July 2014 DRO hearing, the Veteran contended that his neck and back disabilities originated from his activities in service, which included excessive heavy lifting and running up hills with heavy equipment on.  He also noted he was exposed to extremely hot and cold weather while serving in Iraq, and testified that due to the weather, he started noticing stiffness in his joints.  He also asserted that all of his issues started to develop after he got bitten by a scorpion.  At a March 2017 March 2017 VA examination, the Veteran also asserted that sleeping on cots in the military caused his neck and back to hurt often.  

Additionally, a review of the Veteran's service treatment records shows that he sustained a lumbar spine injury in April 1990 in a motor vehicle accident shortly after separating from his first period of active duty service.  The Veteran contends the back injuries he sustained in this accident were aggravated by his subsequent periods of active duty service.  In the Veteran's service treatment records, it is noted by a physician in February 2003, that the Veteran complained of pain in his neck and back due to another motor vehicle accident that occurred in July 2002.

In April 2017, the Veteran was afforded a VA examination for his neck and lower back.  Regarding the neck, the examiner diagnosed degenerative arthritis of the spine and congenital cervical dysraphism at C1.  The examiner opined it was less likely than not that the Veteran had a cervical spine condition that was due to military service and explained that his congenital dysraphism at C1 was developmental and not caused by or related to any military service.  The examiner noted that the Veteran did not seek any treatment for any cervical injury while in service, and that sleeping on cots or routine military service was not a cause of cervical disc degeneration.  In reaching this conclusion the examiner does not, however, address whether the Veteran's neck disability is related to his in-service scorpion bite, the extreme heat and cold weather to which he was exposed in service and caused him to experience stiffness in the joints, or his carrying of heavy equipment while in service.  Accordingly, a remand for a new medical opinion is necessary.

Similarly, regarding the back, the examiner diagnosed degenerative disc disease and retrolisthesis.  The examiner opined it was at least as likely as not that the Veteran had a preexisting injury from his April 1990 motor vehicle accident, which was less likely than not aggravated by his active military service.  The examiner explained that the Veteran had a motor vehicle accident during a period when he was not on active duty and was getting treatments for this issue.  He continued treatment for over a year; therefore, the treatments during the 1991 active service were related to continued treatment for the motor vehicle accident and not related to his military activity.  The examiner noted that there was no indication that there was a change in the Veteran's lumbar condition due to his service, as the 1991 treatment records were for continued back pain.  The Veteran indicated that he continued treatment with a chiropractor on recommendation by his lawyer at that time.  The chiropractic and physical therapy notes indicated myofascial pain, and the records indicated he was cleared for service and without issues after treatment.  

The examiner also opined that it was less likely than not that the Veteran's current lumbar spine disability was incurred during his January to May 1991 period of active service or causally related to exertive training during any period of reserve service prior to February 2003.  The examiner explained that the Veteran's current lumbar spine condition consisted of degenerative disc changes and minimal retrolisthesis, and noted that minimal retrolisthesis was a common aspect of aging related to degenerative disc condition.  He also stated there was no literature that proved that myofascial pain caused or predisposed an individual to the development of degenerative disc disease or retrolisthesis.  Instead, these would be associated with the aging process.  

Finally, the examiner opined that the Veteran had (per his reports) chronic myofascial pain prior to his February 2003 entrance into active service, which was not aggravated by his service.  The examiner explained that the Veteran's condition of myofascial pain was noted to have resolved.  The examiner further explained that degenerative disc conditions were associated with conditions such as significant injury to the disc, degeneration due to aging, significant injury of the vertebrae, and systemic conditions.  There was no indication that the Veteran did anything during his active service that would have caused him to develop a degenerative spinal condition, and it was less likely than not that his current lumbar condition was due to service.  

As with the neck, the VA examiner failed to address the Veteran's assertion that his exposure to extreme heat and cold contributed to the stiffness in his joints.  He also failed to address his assertions that he started having back issues after he was bit by a scorpion in service and that he had back pain from sleeping on cots.  Accordingly, a remand is warranted to provide the Veteran with a new medical opinion that addresses these contentions.  

Bilateral Knees

The Veteran seeks service connection for bilateral knee pain and contends that walking on the sand and uneven terrain during his time in service caused stress on his knees.  See July 2014 Hearing Transcript.  Additionally, during the Veteran's July 2014 DRO hearing, he stated that the weather was extremely hot or extremely cold when he was in Iraq, and as a result he started noticing stiffness in his joints.  The Veteran also asserted that all of his issues started to develop once he got bit by a scorpion.  

In April 2017, the Veteran was provided with a VA examination for his knees.  The examiner diagnosed bilateral patellofemoral pain syndrome and opined that this chronic knee condition was less likely than not caused by or incurred in military service.  The VA examiner explained that the Veteran had non-specific knee complaints with no specific injuries noted and normal radiographs.  The examiner also explained that the Veteran was noted to have overuse symptoms in service and complained that he could not do activities repeatedly.  These symptoms resulted in over use anterior knee pain syndrome.  In 2009, it was diagnosed as chondromalacia patella.  However, the VA examiner stated he was diagnosing it as patellofemoral pain syndrome.  The examiner explained that chondromalacia patella was a cause of patellofemoral pain, but it specifically included softening of the cartilage (typically proven surgically).  The examiner then noted that this would indicate that the Veteran might have some predisposition to patellofemoral pain syndrome and overuse at the knees (such as biomechanical alignments, muscular balance).  

After reviewing this opinion, the Board finds the rationale and conclusion to be inconsistent.  The VA examiner opined that the Veteran had some predisposition to patellofemoral pain syndrome and overuse at the knees, but also concluded that the Veteran's knee condition was less likely than not caused by or incurred in-service.  The fact that the VA examiner opined that the Veteran's knee condition was a predisposition could possibly indicate that he had a pre-existing disability which was then aggravated by his service.  The Veteran's service entrance examinations do not indicate that he had any knee problems.  Therefore, he is presumed sound at the time of his entrance, acceptance, and enrollment into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  Remand is thus warranted to provide the Veteran with an addendum opinion to clarify whether the Veteran's knee condition is related to his in-service activities, and whether there is clear and unmistakable evidence that the Veteran had a pre-existing knee condition and whether it was aggravated by service.  

Additionally, on remand, the VA examiner should discuss whether the Veteran's knee condition is related to his scorpion bite and the extreme hot and cold weather conditions the Veteran experienced while in Iraq, as these were not discussed in the April 2017 VA examination report.  

Furthermore, the April 2017 VA examiner based his opinion on an April 2013 x-ray of the knees.  However, this report is not of record.  Therefore, on remand, the RO should try to obtain this report.  

Headaches/Migraines

A remand is warranted to provide the Veteran with another addendum opinion for his headaches that appropriately addresses its nature and etiology.  In his September 2008 claim, the Veteran asserted that his headaches were related to sinusitis.  The Veteran is service-connected for the interrelated rhinitis.  Additionally, during the Veteran's 2014 DRO hearing, the Veteran asserted that his headaches might be related to the scorpion bite that he incurred while in service.  

In September 2009, the Veteran was afforded a peripheral nerve exam for his headaches.  The Veteran reported that his migraines recurred daily with prostrating attacks several times a month.  The VA examiner stated that this was not corroborated in the medical record and the service treatment records were silent on symptoms or a diagnosis of migraine.  There was no convincing evidence in the medical records that the Veteran had a significant headache disorder or that it had anything to do with his service or his sinuses.  In March 2013, the Veteran was afforded another VA examination for his headaches.  The VA examiner opined that the Veteran's headaches were not an undiagnosed illness.  It was a diagnosable multisymptom illness, but the etiology was only partially understood.  

In April 2017, a medical opinion was obtained.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner could determine a baseline severity of the claimed diagnosis based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation.  When the examiner was asked to describe the baseline level of severity of the claimed condition/diagnosis based upon the medical evidence available prior to aggravation or the earliest medical evidence following aggravation, the examiner stated that there was no diagnosis of a headache prior to the Veteran's sinus symptoms.  The Veteran's claimed diagnosis was not at least as likely as not aggravated by the Veteran's service-connected condition.  The VA examiner stated that he had reviewed the conflicting medical evidence.  By the Veteran's history, the Veteran's migraines occurred nearly daily with a prostrating attack every few months.  This was not corroborated by the medical records.  The service treatment records were silent on symptoms or diagnosis of migraine.  His visits for sinus problems made no mention of headaches.  The examiner stated that the Veteran's visits for sinus problems made no mention of headaches, making it unlikely that his service-connected rhinitis aggravated his headache disorder.  
These opinions failed to clearly address whether the Veteran's headaches were caused by his service-connected rhinitis.  Also, these opinions do not address whether the Veteran's headaches were related to his in-service activities, to include the scorpion bite that he got in service.  Furthermore, the VA examiner failed to take into account the fact that in February 2009, it was documented in the Veteran's VA treatment records that he complained of chronic nasal drainage and occasional headaches.  In March 2009, the Veteran complained of a sinus headache.  The Veteran's service treatment records revealed that he noted in an April 2004 Report of Medical History, that he had severe or frequent headaches.  A remand is warranted to provide the Veteran with an addendum opinion that takes into account these facts and clearly addresses direct and secondary service connection in regards to the Veteran's claim for headaches.  

Sleep Apnea

In March 2013, the Veteran was afforded a VA examination for his sleep apnea.  The VA examiner indicated that a sleep study had been performed on September 2012, and that the diagnostic results were in the medical record.  However, upon review of the record, this report of the sleep study is not in the record.  In July 2014, the Veteran submitted a note indicating that he had been to a sleep study in September 2012, but there was no report indicating a diagnosis of sleep apnea.  Therefore, a remand is warranted to obtain this report.  

Also, a remand is warranted to provide the Veteran with a clearly articulated opinion as to whether his sleep apnea is related to his in-service activities.  In August 2015, the VA examiner concluded that the Veteran's condition was less likely than not incurred in or caused by his in-service activities.  The examiner opined that medical science had not established the definitive cause of sleep apnea.  Therefore, the VA examiner could not opine as to whether the Veteran's sleep apnea was related to his Gulf War exposures because it would require speculation.  In April 2017, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea incurred in service.  The VA examiner reviewed the Veteran's lay statements in which the Veteran stated he had difficulty with sleeping after returning home from active duty in 2004.  The VA examiner opined that the complaints could be consistent with a diagnosis of sleep apnea, but without objective findings at the time that support the diagnosis, the VA examiner would have to speculate.  

Although a speculative opinion, such as this one, is not per se inadequate, the examiner must provide a basis for that determination, or that the reasons for the speculative opinion must be "otherwise apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, the Board feels that further development of the claim is necessary.  Therefore, a remand is warrant to afford the Veteran an addendum opinion by a different VA examiner to determine the nature and etiology of the Veteran's sleep disorder.  

Hands

A remand is required for further development of the Veteran's claim for service connection for joint pain and numbness, bilateral hands, to include as due to an undiagnosed illness.

It is the Veteran's contention that he started having joint pain and numbness when he was in Iraq due to the extreme heat and cold weather.  An undated service treatment record showed that the Veteran had a scorpion bite on his right hand.  He had mild edema at the site of the bite.  The clinician assessed scorpion bite, but indicated it was unlikely to be a neurotoxic type.  

An April 2004 Report of Medical History for separation showed that the Veteran denied impaired use of arms, legs, hands, or feet.  However, the Veteran endorsed having swollen or painful joints.  

After service, in January 2009, the Veteran was diagnosed with carpal tunnel syndrome.  A January 2009 private treatment record showed that the Veteran had moderate bilateral median sensory-motor compressive neuropathy across the carpal tunnel and there was a mild/moderate right ulnar compressive neuropathy across the right cubital tunnel by conduction studies.  

In September 2009, the Veteran was afforded a peripheral nerve examination for that addressed his hands.  The VA examiner concluded that there were no findings of carpal tunnel syndrome.  In April 2017, the Veteran was afforded another VA examination for his hands.  Again the Veteran was not diagnosed with carpal tunnel syndrome.  Bilateral hand pain was not noted on the exam.  However, it was noted that the Veteran had numbing and tingling in his right and left hands.  Repetitive activities over time would likely increase the Veteran's symptoms.  The examiner stated that the examination was for musculoskeletal problems of the hand.  A carpal tunnel exam would be a peripheral nerve examination.  No other hand disorder was noted.  Most carpal tunnel syndrome is idiopathic (no apparent cause).  It was less likely as not that the Veteran's service caused any carpal tunnel syndrome or other hand condition.  

Based on the foregoing, a remand is warranted for an appropriate VA examination, such as a peripheral nerve examination, to assess the Veteran's hand condition.  Furthermore, the VA examiner should address whether the Veteran's numbing and tingling of the hands is related to an undiagnosed illness or a chronic multisymptom illness with a partially explained etiology.  See 38 C.F.R. § 3.317 (2016).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the April 2013 X-ray report of the Veteran's knees (referred to by the April 2017 VA examiner); as well as a copy of the September 2012 sleep study report, which diagnosed sleep apnea; and associate them with the claims file.  If any of the requested documents are unavailable, then it should be noted in the claims file to such effect.  

2.  After the above development has been completed, contact an appropriate clinician, other than the previous VA examiner, for a medical opinion to determine the nature and etiology of the Veteran's neck condition.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  If the VA examiner finds that an opinion cannot be made without examining the Veteran, then such should be scheduled.  The VA examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's neck condition is related to his military service.  The VA examiner should specifically discuss the Veteran's assertion that he had stiff joints due to the extreme heat and cold weather while in Iraq and the effects of the scorpion bite on the his neck condition.  Also, the VA examiner should discuss the fact that the Veteran carried heavy equipment in the military.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

3.  Contact an appropriate clinician for a medical opinion to determine the nature and etiology of the Veteran's back condition.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  If the VA examiner finds that an opinion cannot be made without examining the Veteran, then such scheduled for an examination.  The VA examiner is asked to consider:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's back condition is related to his military service?  The VA examiner should specifically discuss the Veteran's assertion that he had stiff joints due to the extreme heat and cold weather while in Iraq and the effects of the scorpion bite on the his back condition.  Also, the VA examiner should discuss the fact that the Veteran slept on cots while in the military.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

4.  Contact an appropriate clinician, other than the previous VA examiner, for a medical opinion to determine the nature and etiology of the Veteran's knee condition.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  If it is determined that the requested opinions cannot be provided without an examination of the Veteran, such should be scheduled.  The VA examiner is asked to consider the following questions:

(a)  Does the Veteran have arthritis of the knees? If an x-ray is needed to determine this, please provide a copy of the report to be associated with the claims file.  

(b)  For each knee condition diagnosed, to include patellofemoral pain syndrome, does the evidence of record clearly and unmistakably (i.e., is it undebatable) demonstrate that the Veteran had a knee condition prior to any of his active duty periods of service?  

(c)  If the answer to the above question is "yes," does the evidence clearly and unmistakably demonstrate (i.e., it is undebatable) that the Veteran's knee condition, to include patellofemoral pain syndrome, was not aggravated by his active duty periods of service?  The VA examiner should specifically discuss the Veteran's assertion that he had stiff joints due to the extreme heat and cold weather while in Iraq and the effects of the scorpion bite on the his knee condition.

In answering this question, the examiner should know that a lack of aggravation may be shown by establishing either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the pre-existing condition.  

(d)  If the answer to either of the above questions is "no," is it at least as likely as not i.e., 50 percent or greater probability) that the Veteran's condition was caused by or related to his in-service activities?  Again, the VA examiner should specifically discuss the Veteran's assertion that he had stiff joints due to the extreme heat and cold weather while in Iraq and the effects of the scorpion bite on the his knee condition.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

5.  Contact an appropriate clinician, other than the previous VA examiner, for a medical opinion to determine the nature and etiology of the Veteran's headaches.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  If the VA examiner finds that an opinion cannot be made without examining the Veteran, then the Veteran should be scheduled for an examination.  The VA examiner is asked to consider:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's headaches are directly related to military service?  The VA examiner should consider the Veteran's assertion that his headache may be associated with his scorpion bite.  

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's headaches are caused by his service-connected rhinitis? 

(c)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's headaches are aggravated (.i.e., worsened beyond normal progression) by his service-connected rhinitis?  If an aggravation is found, the examiner must describe the baseline severity.   

The examiner is advised to consider the Veteran's April 2004 Report of Medical History in which he indicated that he had severe or frequent headaches.  Also, the examiner should consider the Veteran's VA treatment records which documented that in February 2009, the Veteran complained of chronic nasal drainage and occasional headaches.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

6.  Contact an appropriate clinician, other than the previous VA examiner, for a medical opinion to determine the nature and etiology of the Veteran's sleep apnea.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  If the VA examiner finds that an opinion cannot be made without examining the Veteran, then the Veteran should be scheduled for an examination.  The VA examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea was caused by or related to his in-service activities,

If the requested opinion cannot be provided without resort to speculation, the examiner should so state, and then clearly and in detail explain why an opinion cannot be provided without resort to speculation.  The examiner should note specifically whether there is additional evidence that could be obtained to enable the opinion to be provided, or whether the inability to provide the opinion is based on limits of medical knowledge.  If speculation is due to the limits of medical knowledge, the examiner must cite to specific sources that explain why this is so.  

7.  Schedule the Veteran for a VA peripheral nerves examination for the Veteran's hands.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be completed.  The VA examiner is asked to consider the following questions:

(a)  What is (are) the diagnosis (es) for the symptoms related to the Veteran's claimed hand condition, if any?  The VA examiner should discuss whether or not the Veteran has carpal tunnel syndrome or arthritis of the hands.  If an x-ray is needed to determine this, please provide a copy of the report to be associated with the claims file.  

(b)  For each hand condition diagnosed, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's condition was caused by or related to his in-service activities, to include the Veteran's scorpion bite on his right hand that occurred in-service?

(c)  If the Veteran is not diagnosed with a condition, do the claimed symptoms of numbing and tingling of the hands represent an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War Service (April 2003 to March 2004), or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms?  If any of the above symptoms represent an objective indication of chronic disability resulting from an undiagnosed or chronic multisymptom illness, also describe the extent to which the illness has manifested.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

8.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the issues on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

